This case was affirmed at a previous day of this term and appellant has filed a motion for rehearing in which he insists that this court was in error in holding that appellant was under arrest at the time he made the statement to Hill and Watson. Whether appellant was under arrest or not, the qualification of the judge to the bill of exception states that no objection was made to this testimony when it was offered. The appellant accepted the bill with this qualification and as the record shows that no objection was *Page 570 
made to this testimony this question can not be considered by us from any of the views presented by counsel.
There is no merit in the other contentions of appellant and the motion for rehearing will be overruled.
Overruled.